IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

SHIRLEY ALFREDA REED,                 NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D17-0817

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 13, 2017.

An appeal from an order of the Circuit Court for Duval County.
Steven B. Whittington, Judge.

Shirley Alfreda Reed, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.


      DISMISSED. Schneider v. Schneider, 732 So. 2d 1147 (Fla. 4th DCA
1999).

ROWE, OSTERHAUS, and WINOKUR, JJ., CONCUR.